Filed 6/16/14 O.B. v. Super. Ct. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

O.B.,
                                                                                           F069248
         Petitioner,
                                                                               (Super. Ct. No. JP000838)
                   v.

THE SUPERIOR COURT OF MERCED                                                             OPINION
COUNTY,

         Respondent;

MERCED COUNTY HUMAN SERVICES
AGENCY,

         Real Party in Interest.
                                                   THE COURT*
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Brian L.
McCabe, Judge.
         O.B., in pro. per., for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                                        -ooOoo-




*        Before Cornell, Acting P.J., Detjen, J., and Franson, J.
       O.B. (father), in propria persona, petitions (Cal. Rules of Court, rule 8.452) to
overturn a juvenile court order terminating reunification services and setting a Welfare
and Institutions Code section 366.261 hearing as to his one-year-old son Braden H.
However, father fails to explain in his petition what was erroneous about the juvenile
court’s decision, let alone how he was prejudiced. Accordingly, we will dismiss his
petition.
                 PROCEDURAL AND FACTUAL BACKGROUND
       When Braden was one month old, his mother left him with a stranger, who was
unable to care for the infant. The mother also neglected the infant to the point that he
required hospitalization for apparent failure-to-thrive. It became apparent that the mother
had a history of substance abuse and mental health issues that prevented her from
providing Braden with regular care and placed him at substantial risk of suffering serious
physical harm or illness. Meanwhile, father had no relationship with Braden and was
considered the infant’s alleged father.
       Under these circumstances, Merced County Human Services Agency (agency)
initiated dependency proceedings for Braden. In the summer of 2013, the juvenile court
exercised its dependency jurisdiction over Braden, removed him from mother’s custody,
and granted the mother reunification services.
       At that time, the court found father was not entitled to services due to his alleged
father status. When subsequent paternity testing revealed the high probability of
paternity, the court elevated father to presumed father status and ordered reunification
services for him.2 Although father had been recently sentenced to serve a two-year eight-

1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.
2     The court, however, did not make a removal finding by clear and convincing
evidence as to father. (See § 361, subd. (c).) As a matter of due process, before the court
may consider terminating father’s parental rights, it must make such a finding. (In re
Gladys L. (2006) 141 Cal.App.4th 845, 848-849.)


                                             2
month prison term, father told the court he had enough credits to “cover almost all of
that.”
          However, by the time of a status review hearing in April 2014, father remained in
custody and his release date was not until December 9, 2014. While incarcerated, he was
not participating in court-ordered reunification services. The mother meanwhile did not
make herself available for reunification services. As a consequence, there was no
substantial probability that Braden could be placed in either parent’s care within another
six months.
          The agency in turn recommended the court terminate reunifications services and
set a permanency planning hearing (§ 366.26) to select and implement a permanent plan
for Braden.
          Father asked the court to delay the proceedings so that he could fully participate in
reunification services once he was out of custody. He did not want to lose his parental
rights.
          The court continued Braden’s out-of-home placement, terminated reunification
services for both parents, and set a hearing under section 366.26 to select and implement
a permanent plan for the child.
                                         DISCUSSION
          The purpose of writ proceedings such as this is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan
for a dependent child. (Cal. Rules of Court, rule 8.450(a).) The juvenile court’s decision
is presumed correct. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) It is up to a
petitioner to raise specific issues and substantively address them. (§ 366.26, subd. (l).)
This court will not independently review the record for possible error. (In re Sade C.
(1996) 13 Cal.4th 952, 994.)




                                                3
       Father filed a form writ petition that is essentially blank. He neither raises nor
substantively addresses any specific issue, as required by section 366.26, subdivision (l).
Because father has filed an inadequate petition, we shall dismiss this proceeding.
                                      DISPOSITION
       The extraordinary writ proceeding is dismissed. This opinion is final forthwith as
to this court.




                                              4